Exhibit 10.11

 

AMENDMENT NO. 1 TO GOVERNANCE AGREEMENT

 

AMENDMENT NO. 1 dated as of March 29, 2005 to the Governance Agreement dated as
of October 6, 2003 among ITC^DeltaCom, Inc., a Delaware corporation
(“ITC^DeltaCom”), and each Person listed on the signature pages thereof or
otherwise a party thereto in accordance with its terms (the “Governance
Agreement”);

 

W I T N E S S E T H :

 

WHEREAS, ITC^DeltaCom and certain of the Persons listed on the signature pages
hereof under the heading “WCAS Current Securityholders” (each, a “Current
Securityholder” and collectively, the “WCAS Holders”) have entered into the
Credit Agreement dated as of the date hereof with the subsidiary guarantors
named therein and the other parties thereto (the “Third Lien Credit Agreement”),
pursuant to which WCAS is lending $20,000,000 to ITC^DeltaCom;

 

WHEREAS, in connection therewith, ITC^DeltaCom, Inc. proposes to issue and
deliver to the WCAS Holders pursuant to a Warrant Agreement dated as of the date
hereof between ITC^DeltaCom, Inc. and Mellon Investor Services LLC, as Warrant
Agent, 20,000,000 warrants (each, a “March 2005 Warrant”) to purchase an equal
number of shares of the Common Stock, par value $.01 per share, of ITC^DeltaCom,
Inc. (along with any shares of Common Stock that may be issued pursuant to
certain antidilution provisions of the March 2005 Warrants, the “March 2005
Warrant Shares”);

 

WHEREAS, in connection with the issuance of the March 2005 Warrants, the parties
hereto desire to (i) amend the Governance Agreement to modify the limitations on
the WCAS Holders or their Affiliates acquiring Voting Securities of Parent and
(ii) acknowledge that the March 2005 Warrants and the March 2005 Warrant Shares
are “Registrable Securities” under and for purposes of the Registration Rights
Agreement;

 

WHEREAS, the Persons signing this Amendment under the heading “WCAS Current
Securityholders” beneficially own a majority of the Voting Power represented by
the Voting Securities beneficially owned by the WCAS Holders and their
Affiliates; and

 

WHEREAS, this Amendment has been duly approved by Parent pursuant to a
Determination of the Committee of Independent Directors to approve this
Amendment;

 



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Defined Terms; References. Unless otherwise specifically defined herein, each
term used herein, including in the preamble hereof, that is defined in the
Governance Agreement has the meaning assigned to such term in the Governance
Agreement. Each reference to “hereof,” “hereunder,” “herein” and “hereby” and
each other similar reference and each reference to “this Agreement” and each
other similar reference contained in the Governance Agreement shall, after this
Amendment becomes effective, refer to the Governance Agreement as amended
hereby.

 

2. Preamble. The first paragraph of the preamble of the Governance Agreement is
amended in its entirety to read as follows:

 

GOVERNANCE AGREEMENT, dated as of October 6, 2003 (this “Agreement”), between
ITC^DeltaCom Inc., a Delaware corporation (“Parent”), and each Person listed on
the signature pages hereof under the heading “WCAS Securityholders” (each, and
each Permitted Transferee of such Person that agrees in writing to be bound by
the terms and conditions of this Agreement, a “WCAS Securityholder” and
collectively, “W”) and each Other Holder (as defined in Section 1.1).

 

3. Definition of Amended Ownership Percentage. The following definition of
“Amended Ownership Percentage” is added in alphabetical order to Section 1.1 of
the Governance Agreement:

 

“Amended Ownership Percentage” means the Ownership Percentage represented by the
number of shares of Common Stock beneficially owned by W immediately following
the issuance of the March 2005 Warrants. For purposes of this definition, the
number of shares of Common Stock beneficially owned by W immediately following
the issuance of the March 2005 Warrants shall be calculated assuming the
conversion, exchange or exercise into or for shares of Common Stock of all
Voting Securities beneficially owned by W at such time.

 

4. Definition of March 2005 Warrants. The following definition of “March 2005
Warrants” is added in alphabetical order to Section 1.1 of the Governance
Agreement.

 

“March 2005 Warrants” means the 20,000,000 warrants to purchase an equal number
of shares of Common Stock issued pursuant to the Warrant Agreement dated as of
March 29, 2005 between Parent and Mellon Investor Services LLC, as Warrant
Agent.

 

2



--------------------------------------------------------------------------------

5. Acquisition of Voting Securities and Business Combinations. Section 3.1 of
the Governance Agreement is amended in its entirety to read as follows:

 

SECTION 3.1. Purchases of Voting Securities. W agrees and covenants that
following the Effective Time W shall not, and shall cause each of its Affiliates
not to, acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, by purchase or otherwise, beneficial ownership of any Voting
Securities, except (i) as approved by a Determination of the Committee of
Independent Directors, (ii) upon exercise or conversion of any Voting Securities
or Voting Security Equivalents then owned by W and its Affiliates, (iii) upon
the issuance of any Voting Securities or Voting Security Equivalents, as
dividends or otherwise, in respect of securities beneficially owned by W or its
Affiliates on the date of the Effective Time or March 29, 2005 or in
substitution therefor, or in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or similar reorganization, (iv) as contemplated by Section 8.21 or
Article 10 of the Merger Agreement, (v) during the Transfer Restriction Period,
W and its Affiliates may acquire, in addition to any acquisitions pursuant to
clauses (i) through (iv), in the open market or through privately negotiated
transactions or from Parent, beneficial ownership of Voting Securities as long
as W and its Affiliates do not, following any such acquisition, have an
aggregate Ownership Percentage in excess of the sum of the Amended Ownership
Percentage, plus 5%, or (vi) following the Transfer Restriction Period, W and
its Affiliates may acquire, in addition to any acquisitions pursuant to clauses
(i) through (iv), in the open market or through privately negotiated
transactions or from Parent, beneficial ownership of Voting Securities as long
as W and its Affiliates do not, following any such acquisition, have an
aggregate Ownership Percentage in excess of the sum of the Amended Ownership
Percentage, plus 15%.

 

6. Acknowledgment. ITC^DeltaCom acknowledges that the March 2005 Warrants and
the March 2005 Warrant Shares are “Registrable Securities” under and for
purposes of the Registration Rights Agreement.

 

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

8. Counterparts. This Amendment may be executed and delivered (including by
facsimile transmission) in any number of counterparts, each of

 

3



--------------------------------------------------------------------------------

which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

9. Effectiveness. This Amendment shall become effective as of the date hereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

ITC^DELTACOM, INC. By:   /s/    J. THOMAS MULLIS            

Name:

  J. Thomas Mullis                

Title:

  Senior Vice President–Legal and Regulatory             WCAS CURRENT
SECURITYHOLDERS: WCAS CAPITAL PARTNERS III, L.P. By:  

WCAS CP III Associates L.L.C.

General Partner

By:   /s/    JONATHAN M. RATHER            

Name:

  Jonathan M. Rather                

Title:

  Managing Member            

WELSH, CARSON, ANDERSON &
STOWE VIII, L.P.

By:  

WCAS VIII Associates LLC,

General Partner

By:   /s/    JONATHAN M. RATHER            

Name:

  Jonathan M. Rather                

Title:

  Managing Member            

 



--------------------------------------------------------------------------------

Certain individual investors and trusts By:   /s/    JONATHAN M. RATHER        
   

Jonathan M. Rather, as Attorney-in-fact

 

for the individual investors listed below:

   

Patrick J. Welsh

Russell L. Carson

Bruce K. Anderson

Andrew M. Paul

Thomas E. McInerney

Robert A. Minicucci

Paul B. Queally

Anthony J. de Nicola

D. Scott Mackesy

Sanjay Swani

Laura VanBuren

Sean Traynor

John Almeida

Eric J. Lee

James R. Matthews

IRA f/b/o Jonathan M. Rather

 

Other trusts:

Mary R. Anderson TTEE of The Bruce K. Anderson 2004 Trust

The Bruce K. Anderson 2004 Irrevocable Trust

By:   /s/    MARY R. ANDERSON        

Name:

  Mary R. Anderson

Title:

  Trustee

Carol Welsh TTEE of the Patrick Welsh 2004 Irrevocable Trust

By:   /s/    CAROL WELSH        

Name:

  Carol Welsh

Title:

  Trustee

 